MILLIKEN, Judge
(concurring).
The dissenting opinion constrains me to state reasons why the majority opinion is correct.
Had there been corruption in this primary election on the part of Willis, the successful candidate, the defeated candidate, Withrow, had a clear-cut remedy by contesting the election within fifteen days from the date of the primary (KRS 122.020), but in contesting the election Withrow himself would have had to be free of fraudulent practice or his contest would have been dismissed (KRS 122.010). Withrow did not allege fraud on the part of Willis, but rather alleged failure on the part of Willis to file financial reports with the election Registry and sought to invoke a remedy under the Corrupt Practice Act which affords any registered-voter the right to “ * * * sue for injunctive relief to compel compliance with the provisions” of the Act, and to have Willis’ nomination thus voided for alleged failure to file data with the election Registry.
If we assume arguendo that Willis failed completely to file with the Registry the financial data required by the Act, nevertheless, this provision gave a registered voter only the right to sue “to compel compliance” on the part of the candidate, but that is where this remedy stopped. It did not give any registered voter the right to sue the candidate to void his nomination, nor did it give any registered voter the right to enjoin the county clerk from putting the nominee’s name on the ballot. The Corrupt Practice Act, in another provision, directs the Registry “ * * * to report to the Attorney General and the Commonwealth attorneys” a list of persons and candidates who have failed to comply with the filing provisions of the Act, KRS 123.990(3), thus turning over to the proper government officials the obligation to take appropriate action for violations of the Act, which is the same course followed with all major violations of criminal or penal statutes. Failure to comply with the filing requirements of the Act may not *634only void an election or nomination but also expose violators to a fine up to $1000 or imprisonment for a year, or both. KRS 123.990(1).
Since the Corrupt Practice Act, thus, is penal in its nature, this court must construe it strictly as it would any other penal or criminal statute (26 Am.Jur.2d, Elections, Section 288) and not stretch the right given a registered voter to sue “for injunctive relief to compel compliance” to cover situations obviously not intended. The Act specifically leaves to the Registry, the Attorney General and the Commonwealth attorneys the exclusive power to invoke its penalties.
The elective process in a democracy must be orderly as well as honest, and our Corrupt Practice Act affords means to protect both objectives.